FILED
                                                                                          17-0477
                                                                                          6/16/2017 12:11:38 PM
                                                                                          tex-17667517
                                                                                          SUPREME COURT OF TEXAS
                                                                                          BLAKE A. HAWTHORNE, CLERK


                              NO. TTiT'.                qrff

  IN THE INTEREST OF                              §     IN THE DISTRICT COURT

                                                  §     304'" JUDICIAL DISTRICT

  CHILDREN                                        §      DALLAS COUNTY,TEXAS


                 ORDER OF APPOINTMENT FOR PARENT UNDER TITLE II

TO:                                               TELEPHONE NO:
FAX NO:                                            EMAIL:



       On this day,, the           Court made an initial determination of indigence for
  Q.                  ".-JT                                      and finds that the parent of the
subject child(rcn) is indigent.


       Pursuant to Texas Family Code you are hereby appointed to represent the parent of the
child(ren) who is indigent.


        You are hereby ORDERED to make contact with your client within twenty-four hours from
today to complete the attached indigence form and shall file the completed form along with responsive
pleadings with the court within seventy-two hours from today.


        Such appointment continues until released by the Court. Such appointment concludes upon
entry of a final order. The next hearing in scheduled for                                          for a
                                   hearing.

        Signed the<2^         of                                         , 2017.



                                     JUDGE



                                                                            1500S58
                                                                            JOAATTY
                                                                            ORDER - APPOINT ATTORNEY
DA:                                                                         130S124